Opinion issued August 29, 2008










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-08-00620-CV
____________

IN RE NOBLE & SLACK ASSOCIATES, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Noble & Spack Associates, Inc., has filed a petition for a writ of
mandamus complaining of Judge John Coselli’s


 May 7, 2008 order that certain
claims be arbitrated.
          We deny the petition for a writ of mandamus.  Any pending motions are
overruled as moot.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.